internal_revenue_service number release date index number re department of the treasury washington dc person to contact telephone number refer reply to cc psi 4-plr-116529-99 date date legend decedent spouse child1 child trust year date date date dear this is in response to your letter dated date requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make a qualified_terminable_interest_property qtip_election under sec_2056 of the internal_revenue_code decedent executed trust a revocable inter_vivos_trust on date decedent died testate on date survived by spouse and children spouse is executor of decedent’s estate and trustee of trust under the terms of decedent’s will the residue of decedent’s estate is to be added to trust the first paragraph under article viii of trust entitled distribution of the trust estate upon the death of settlor provides that upon decedent’s death and after payment of all expenses and taxes the trustee shall distribute the remaining assets in this trust estate to settlor’s spouse spouse the second paragraph under article viii of trust entitled distribution of the trust estate upon the death of settlor’s spouse provides that upon spouse’s death settlor hereby gives devises and bequeaths all of settlor’s estate and all of the property and sums in this trust to settlor’s children child and child share and share alike if either of child or child dies prior to decedent or spouse with children surviving then the deceased child’s share is to pass to the children of the deceased child share and share alike if either of child or child dies prior to decedent or spouse without children surviving then plr-116529-00 the deceased child’s share is to pass to decedent’s surviving child the form_706 of federal estate and generation-skipping_transfer_tax return was filed by the decedent’s estate on date upon audit of form_706 it was determined that spouse received only a life_estate in trust residue with the remainder passing to child and child however a qtip_election under sec_2056 was not made on schedule m of form_706 with respect to these assets taxpayer requests an extension of time under sec_301_9100-1 and sec_301_9100-3 to make a qtip_election under sec_2056 with respect to qualified_terminable_interest_property passing_to_spouse under the terms of trust sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property such property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that an election under sec_2056 with respect to any property is to be made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable under sec_2044 any property in which the decedent possessed a qualifying_income_interest_for_life and for which a deduction is allowed under sec_2056 is includible in the decedent's gross_estate under sec_301_9100-1 of the procedure and administration regulations the commissioner of internal revenue may grant a reasonable extension of the time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting the relief will not prejudice the interests of the government plr-116529-00 sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently an extension of time for making the qtip_election under sec_2056 is granted until days from the date of this ruling the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for this ruling it is subject_to verification on examination this ruling is limited to the taxpayer’s request under sec_301_9100-1 and sec_301_9100-3 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file a copy of this letter is being sent to the taxpayer sincerely yours paul f kugler associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
